Case 18-10651-BFK                   Doc 530    Filed 03/14/19 Entered 03/14/19 18:52:51              Desc Main
                                              Document      Page 1 of 3


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                             Alexandria Division

                                                             )
        In re:                                               )
                                                             )          Chapter 11
             GreenTech Automotive, Inc., et al.1             )          Case No. 18-10651
                                                             )          Jointly Administered
        Debtor.                                              )
                                                             )

           NOTICE OF INTENTION WITH RESPECT TO PLAN CONFIRMATION

        PLEASE TAKE NOTICE that , as required by the Order Continuing Confirmation Hearing

 and Setting Deadlines [Docket No. 507], GreenTech Automotive, Inc. and WM Industries Corp.,

 debtors and debtors-in-possession (the “Debtors”) in these jointly-administered bankruptcy

 cases, do not intend to proceed with confirmation of their Modified Third Amended Joint

 Chapter 11 Plan of Liquidation of GreenTech Automotive, Inc. and WM Industries Corp.

 [Docket No. 375] at the hearing scheduled at 1:30 p.m. Eastern time on April 16, 2019.



                                  REMAINDER OF PAGE INTENTIONALLY BLANK




 1
   The Debtors in these jointly administered chapter 11 cases are GreenTech Automotive, Inc. (Case No. 18-10651),
 WM Industries Corp. (Case No. 18-10652), Gulf Coast Funds Management, LLC (Case No. 18-10653), American
 Immigration Center, LLC (Case No. 18-10654), GreenTech Automotive Capital A-3 GP, LLC (Case No. 18-10655),
 and GreenTech Automotive Partnership A-3, L.P. (Case No. 18-10656).


     Kristen E. Burgers (VSB No. 67997)                   Mark S. Lichtenstein (Admitted pro hac)
     HIRSCHLER FLEISCHER                                  Crowell & Moring LLP
     8270 Greensboro Drive, Suite 700                     590 Madison Avenue, 20th Floor
     Tysons, Virginia 22102                               New York, New York 10022
     Telephone: (703) 584-8900                            Telephone: (212) 223-4000
     Facsimile: (703) 584-8901                            Facsimile: (212) 223-4001
     Email: kburgers@hirschlerlaw.com                     Email: mlichtenstein@crowell.com

     Co-Counsel to the Debtors                            Co-Counsel to the Debtors
Case 18-10651-BFK        Doc 530    Filed 03/14/19 Entered 03/14/19 18:52:51      Desc Main
                                   Document      Page 2 of 3


 Dated: March 14, 2019                     Respectfully submitted,

                                           /s/ Kristen E. Burgers
                                           Kristen E. Burgers (VSB No. 67997)
                                           HIRSCHLER FLEISCHER
                                           8270 Greensboro Drive, Suite 700
                                           Tysons, Virginia 22102
                                           Telephone:      (703) 584-8900
                                           Facsimile:      (703) 584-8901
                                           Email:          kburgers@hirschlerlaw.com


                                           /s/ Mark S. Lichtenstein
                                           Mark S. Lichtenstein (Admitted Pro Hac)
                                           Crowell & Moring LLP
                                           590 Madison Avenue, 20th Floor
                                           New York, New York 10022
                                           Telephone:      (212) 223-4000
                                           Facsimile:      (212) 223-4001
                                           Email:          mlichtenstein@crowell.com

                                           Co-Counsel to the Debtor
Case 18-10651-BFK       Doc 530     Filed 03/14/19 Entered 03/14/19 18:52:51             Desc Main
                                   Document      Page 3 of 3


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 14th day of March, 2019, I caused a true and correct copy of

 the foregoing Notice of Election with Respect to Plan Confirmation to be served by operation of

 this Court’s CM/ECF electronic case management system upon all parties entitled to receive

 notice thereby.



                                              /s/ Kristen E. Burgers
                                              Kristen E. Burgers
